DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim(s) 1-20 is/are allowed.

The following is an examiner’s statement of reasons for allowance:
Claim(s) recite(s) limitation "determining the one or more heat extents associated with the one or more activities based on a position of the one or more blocks, wherein the position corresponds with one or more run length values associated with the one or more heat extents and one or more sectors on the file storage tier that are associated with the one or more blocks; modifying one or more heat scores associated with the one or more heat extents based on the one or more activities and one or more distribution models, wherein the modification includes changing the one or more heat scores to conform to the one or more heat extents associated with the one or more distribution models to reduce consumption of computing resources; employing the one or more distribution models to provide different groups of summaries of the one or more heat extents based on a time period assigned for checking distribution of the one or more activities associated with the plurality of blocks; and employing a write operation to one or more blocks to map each block associated with one or more portions of a group of heat extents, wherein the mapping of each block is used to identify a position of each block for the write operation."
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J CHOI whose telephone number is (571)270-0605. The examiner can normally be reached MON-FRI: 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED RUTZ can be reached on 571-272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/CHARLES J CHOI/Examiner, Art Unit 2133